Citation Nr: 0735117	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  06-26 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for arthritis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel







INTRODUCTION

The appellant had a period of active duty for training from 
October 1974 to February 1975.  The appellant had additional 
service in the South Carolina Army National Guard from May 
1974 to October 1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2006 by the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
Regional Office (RO).

The Board notes that the appellant requested a Travel Board 
hearing in connection with the current case.  The hearing was 
scheduled and subsequently held at the Columbia, South 
Carolina RO in May 2007.  The appellant testified before the 
undersigned Veterans Law Judge (VLJ), and the hearing 
transcript is of record.


FINDING OF FACT

Arthritis was not present during service and any current 
arthritis is not attributable to any event, injury, or 
disease during service.


CONCLUSION OF LAW

Arthritis was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131  (West 2002); 38 C.F.R. § 3.303 
(2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may also be granted for a 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training, or an 
injury incurred in or aggravated while performing inactive 
duty training.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.    
The term "active military, naval, or air service" includes 
active duty, and "any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from an injury incurred or aggravated in 
line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. 
§ 3.6(a) (2007); see Biggins v. Derwinski, 1 Vet. App. 474, 
477-478 (1991).  

Active duty for training is defined, in part, as "full-time 
duty in the Armed Forces performed by Reserves for training 
purposes."  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 
3.6(c) (2006).  The term inactive duty training is defined, 
in part, as duty, other than full-time duty.  38 U.S.C.A. § 
101(23) (West 2002); 38 C.F.R. § 3.6(d) (2007).

Service connection is not warranted for diseases unless the 
individual was on active duty or active duty for training at 
the time of the disablement or death due to the injury or 
disease.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993); 
VAOPGCPREC 86-90.  "Injury" is defined as harm resulting from 
some type of external trauma and "disease" is defined as harm 
resulting from some type of internal infection or 
degenerative process.  VAOPGCPREC 4-2002.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2007).  If a 
chronic disorder such as arthritis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

However, the advantage of this evidentiary presumption does 
not extend to periods of ACDUTRA or INACDUTRA.   Paulson v. 
Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board 
did not err in not applying presumptions of sound condition 
and aggravation to appellant's claim where he served only on 
ACDUTRA and had not established any service-connected 
disabilities from that period); McManaway v. West, 13 Vet. 
App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the 
proposition that, "if a claim relates to period of 
[ACDUTRA], a disability must have manifested itself during 
that period; otherwise, the period does not qualify as active 
military service and claimant does not achieve veteran status 
for purposes of that claim.").

Service connection may, however, still be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).


Factual Background and Analysis

As a preliminary matter, it is noted that the appellant's DD-
214 form shows that he served on active duty for training 
from October 1974 to February 1975.  See 38 C.F.R. 
§ 3.6(c)(3) (full-time duty performed by members of the 
National Guard of any State constitutes active duty for 
training).  Accordingly, the above-referenced presumption for 
arthritis does not apply in this case.  

The appellant contends that he got arthritis in his knees, 
elbows, and ankles as a result of his participation in basic 
training.  Specifically, the appellant indicates that he was 
required to spend one week in a snow-covered bivouac while 
stationed at Fort Jackson, South Carolina in November 1974.  
The appellant testified that after the exercise, he had 
"rheumatism so bad" that he could not walk.

He testified at the May 2007 Travel Board hearing that "as 
the years went by, I just started aching and stuff.  And now 
I got arthritis so bad, in the wintertime I can't stand it."  
The appellant further indicated that he sought no treatment 
for arthritis in service, and that following service, he 
treated himself using heat pads and Aleve.  He stated that he 
takes one Aleve tablet before the arthritis pain gets "real 
bad," but that he sometimes takes two tablets.  He cited 
1978 as the date of onset of his arthritic symptoms.

Service medical records (SMRs) associated with the claims 
file show that the appellant was afforded a clinical 
evaluation and physical examination in May 1974 prior to 
enlistment in the Army National Guard.  The clinical 
evaluation was normal at that time and no evidence of 
arthritis was noted.  The appellant described his health as 
"good," and provided a medical history in which he 
specifically denied ever having swollen or painful joints, 
arthritis, rheumatism, or bursitis, or bone, joint or other 
deformity.      

The appellant underwent a clinical evaluation and physical 
examination in February 1975 prior to discharge from that 
period of ACDUTRA.  The clinical evaluation was normal and no 
evidence of arthritis was noted.  The appellant described his 
health as "good," and provided a medical history in which 
he specifically denied ever having swollen or painful joints, 
arthritis, rheumatism, or bursitis, or bone, joint or other 
deformity.      

A periodic examination conducted in January 1981 as part of 
the appellant's participation in the Army National Guard 
revealed no evidence of arthritis.  A clinical evaluation 
administered at that time was also normal.  A notation on the 
evaluation form indicated that the appellant was not obese, 
but that he had a heavy body structure.

In September 1984, the appellant was afforded a clinical 
evaluation and physical examination while in the Army 
National Guard.  The clinical evaluation was normal and no 
evidence of arthritis was noted.  The appellant indicated 
that "I am in good health and take no medications (drugs)."  
Additionally, the appellant provided a medical history in 
which he specifically denied ever having swollen or painful 
joints, arthritis, rheumatism, or bursitis, or bone, joint or 
other deformity.  A notation on the medical history report 
revealed that the appellant had "no medical problems."

The Board observes that additional SMRs from the appellant's 
period of Army National Guard service are associated with the 
claims file.  However, these records are not related to the 
current claim, and deal with his participation in a weight 
management program, as well as his treatment for cysts or 
keloids on his scalp.  

The Board finds it noteworthy that the first pertinent post-
service treatment record is dated February 2007, after the 
appellant filed his claim in the instant case, and over three 
decades after his discharge from service.  The appellant 
sought VA care as a new patient at that time after reporting 
intermittent "arthritis" of the knees, elbows, and ankles.  
The examiner described the appellant as being overweight and 
obese.  The Board observes that the examiner provided a 
diagnosis of osteoarthritis (rule out gout).  

In mid-February 2007, the appellant sought care from E. Hunt, 
D.C. of the Back and Neck Pain Treatment Center.  Dr. Hunt, a 
chiropractor, indicated that the appellant "enters my office 
today complaining of left knee pain with swelling, right knee 
pain, left elbow pain, and right elbow pain."  X-rays taken 
at that time of the left knee were interpreted to show 
arthritis with spurring.  

After reviewing all the evidence of record, the Board 
regrettably concludes that the appellant's service connection 
claim must be denied.  Pursuant to Hickson, the Board 
acknowledges that the appellant currently has arthritis.  
However, SMRs show no diagnosis of or treatment for arthritis 
in service, and there is no competent evidence linking the 
appellant's arthritis, which was diagnosed over three decades 
after separation from the period of ACDUTRA during which he 
asserts the condition was incurred, to that period of 
service.  

The Board notes that the appellant explained his own beliefs 
concerning the manner in which he likely got arthritis.  
However, lay persons, such as the appellant, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Furthermore, there exists no medical opinion 
in the claims file relating arthritis, which was diagnosed 
many years after service, to any alleged incident of service.

The Board finds that arthritis was not present during 
service, and it has not been shown that it developed after 
service as a result of a service-related incident.  Indeed, 
in view of the first suggestion of pertinent disability many 
years after service, relating arthritis to service would 
certainly be speculative.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2007).  Moreover, the 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this case, the 
lapse of over three decades between service and the diagnosis 
of arthritis is evidence against the appellant's claim.  

Accordingly, the Board finds that arthritis was not incurred 
in or aggravated by service.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not for application in this case.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board finds that the content requirements of the duty to 
notify the claimant have been fully satisfied prior to the 
initial AOJ decision in this matter.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  An initial letter from the RO 
dated February 2006 informed the appellant of the type of 
evidence needed to substantiate his service-connection claim 
as well as an explanation of what evidence the appellant was 
to provide to VA in support of his claim and what evidence VA 
would attempt to obtain on his behalf.  The appellant was 
also asked to furnish to VA any relevant evidence in his 
possession.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, and he was 
provided with notice, in a letter from VA dated March 2006, 
of the type of evidence necessary to establish a disability 
rating and an effective date for the disability on appeal.

In sum, the Board finds that any deficiency in the notice to 
the appellant or the timing of the notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  The 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) the appellant clearly has 
actual knowledge of the evidence he is required to submit in 
this case based on the communications sent to the appellant 
over the course of this appeal; and (2) based on the 
appellant's contentions and the communications provided to 
the appellant by the VA over the course of this appeal, he is 
found to be reasonably expected to understand from the 
notices provided what was needed.  	

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, 
the appellant's service medical records have been obtained.  
The appellant's post-service treatment records have been 
obtained.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to the appellant's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the appellant's service or with another service-
connected disability; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the first element to be addressed when 
determining whether a VA examination is required to 
substantiate the appellant's service connection claim is 
whether there is competent evidence of a current disability.  
The medical records indicate that the appellant has a current 
disability.  The second element to be addressed is whether 
the evidence establishes that the appellant suffered an in-
service event, injury or disease.  In this case, the 
appellant claims that his arthritis is related to basic 
training activities.  The third element is whether the 
evidence indicates that a disability may be associated with 
service or another service-connected disability.  In this 
case, there is no competent evidence linking arthritis to any 
incident of service.  As the Board ultimately finds in this 
case that the preponderance of the evidence weighs against 
the appellant's claim for service connection, a VA 
examination is not required in this case.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the appellant's claim.  Therefore, 
no further assistance to the appellant with the development 
of the evidence is required.


ORDER

Service connection for arthritis is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


